Citation Nr: 1515669	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  13-10 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for posttraumatic stress disorder (PTSD) prior to May 29, 2014, and in excess of 50 percent on or after May 29, 2014.


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel










INTRODUCTION

The Veteran had active duty service in the United States Army from January 1968 to January 1970.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In a February 2014 decision, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The case has since been returned to the Board for appellate review.  As will be discussed below, there was substantial compliance with all remand directives, and the Board may proceed with adjudication.

The February 2011 rating decision granted service connection for PTSD with an evaluation of 10 percent effective August 3, 2010.  In a September 2014 rating decision, the RO granted an increased evaluation of 50 percent for PTSD effective from May 29, 2014.  The Veteran is presumed to seek the maximum available benefit; therefore, regardless of the evaluation granted during the pendency of the appeal, the issue remains before the Board on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

During the pendency of this appeal, the Veteran changed his representation in October 2012 from an agent, Warren Molee, to Ryan Farrell, another agent.  In a November 2014 Statement in Support of Claim, the Veteran revoked his representation.  38 C.F.R. § 14.631(f)(1).  He has not appointed another representative to assist him in his claim.  Therefore, the Board is proceeding with the Veteran's claim as a pro se (unrepresented) claim.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans' Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.


FINDINGS OF FACT

1.  Prior to March 21, 2014 and resolving all doubt in favor of the Veteran, the Veteran's PTSD symptoms have been productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal); but not occupational and social impairment with reduced reliability and productivity.

2.  On and after March 21, 2014 and resolving all doubt in favor of the Veteran, the Veteran's PTSD symptoms have been productive of occupational and social impairment occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; but not total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 30 percent, but no higher, for PTSD prior to March 21, 2014 are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.4, 4.7, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for an initial rating of 70 percent, but no higher, for PTSD effective on and after March 21, 2014 are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.4, 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The notice requirements were met in this case by letters sent to the Veteran dated in August 2010 and August 2011.  The August 2010 letter notified the Veteran of the information and evidence needed to substantiate and complete a claim for service connection, to include notice of what part of the evidence he should provide, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Furthermore, the requisite notice was provided prior to the adjudication of the claim in February 2011.  An additional letter dated in August 2011 was sent to the Veteran repeating the information about disability ratings and effective dates.  The claim was readjudicated in a March 2013 statement of the case.  Accordingly, the duty to notify has been satisfied.

Moreover, in this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection for PTSD.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006); VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that the VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).  

In this this case, the AOJ obtained the Veteran's service treatment records and all identified and available post-service treatment records.  The Veteran was also afforded VA examinations in November 2010, August 2011, and May 2014 in connection with the claim on appeal.

In the Board's February 2014 remand, the AOJ was directed to send the Veteran a letter requesting that he identify and provide authorization for the AOJ to obtain records from any healthcare providers who treated him for his PTSD.  The AOJ was further instructed to obtain any outstanding VA treatment records.  In accordance with this instruction, the AOJ sent the Veteran a letter in May 2014.  In an unsigned and undated VA Form 21-4142, the Veteran identified one healthcare provider, Dr. C., but a May 2014 response from this doctor's clinic only stated that the doctor had treated the Veteran for hypertension.  In addition, the AOJ obtained updated VA treatment records and associated them with the claims file.

The February 2014 remand also ordered the AOJ to schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his PTSD.  The Veteran was afforded such an examination in May 2014.  The Board finds that this VA examination is adequate for rating purposes as it fully addresses the rating criteria and evidence of record that are relevant for rating his PTSD.  Accordingly, the Board finds that the AOJ has substantially complied with the instructions of the prior remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (concluding that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where there was substantial compliance with the Board's remand instructions).

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's PTSD since he was last examined in May 2014.  The record does not reflect an allegation or evidence revealing any worsening of the PTSD since that time.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  As such, the Board finds that there is adequate medical evidence of record to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied, and, thus, appellate review may proceed without prejudice to the Veteran.

Laws and Regulations

In a February 2011 rating decision, the RO granted service connection for PTSD and assigned a 10 percent rating effective August 3, 2010.  The Veteran filed a Notice of Disagreement (NOD) in July 2011 with the disability rating assigned.  He asserted that the severity of his PTSD entitles him to a higher rating.  See July 2011 NOD.  In a September 2014 rating decision, the RO awarded an increased 50 percent rating for the Veteran's PTSD effective May 29, 2014.  The Veteran's disability evaluation has therefore been staged and each rating will be discussed separately.  Fenderson, 12 Vet. App. at 126-27.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service connected disorder.  38 U.S.C.A. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 U.S.C.A. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Evidence to be considered in an appeal from an initial disability rating was not limited to that reflecting the then current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson, 12 Vet. App. at 126-27; Hart v. Mansfield, 21 Vet. App. 505 (2007).  Such separate disability ratings are known as staged ratings.  Since there has been an increased rating for PTSD during the pendency of the appeal, the Board must consider a staged rating for the claim.

The Veteran's service connected PTSD has been evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411; however, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  See 38 C.F.R. § 4.130.  The original 10 percent evaluation contemplates occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the Veteran's own occupation or name. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact occupational and social impairment.  Vasquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vasquez-Claudio, 713 F.3d at 118.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which must provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  The Board also notes that the GAF scale was removed from the more recent DSM-V for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice.  See DSM-V, Introduction, The Multiaxial System (2013).

Background

In this case, a February 2003 treatment record from the Vet Center Memphis stated that the Veteran was given a brochure about PTSD after reporting a lack of sleep and irritability.  The Veteran's wife stated that he experienced bad dreams that caused him to lash out in bed and scare her.  The Veteran was described as neat, but tearful.  Later in February 2008, records from the Vet Center show that the Veteran began group therapy.  These records noted that the Veteran had a pleasant, cooperative, and appropriate demeanor.  He was also noted to be very participative during a June 2008 session.  In July 2008, the Veteran was described as unkempt, displaying intermittent eye contact, and having a flat affect.  His speech was appropriate and he did not report any delusions or suicidal or homicidal ideation.  The Veteran reported problems controlling his anger and these issues were also noted in November 2008.

A June 2010 VA treatment record documented that the Veteran had a positive screen for PTSD.  The Veteran reported experiencing impairment and distress due to hyperarousal in the form of disturbance of his sleep, diminished concentration, and hypervigilance.  He also reported avoidance of reminders of the trauma, loss of interest in activities, and detachment from others.  In addition, he had several depressive symptoms such as a depressed mood, anhedonia, insomnia, and a diminished level of concentration and drive.  These symptoms also caused impairment and distress.  The interviewer noted that the Veteran became tearful during this assessment.  The Veteran was diagnosed with chronic PTSD and depressive disorder not otherwise specified (NOS).  The record also contains the results of a September 2010 VA sleep study which determined that the Veteran had significant sleep apnea.

The Veteran was afforded a VA examination for his PTSD in November 2010.  During the examination, the Veteran had a flat affect, his mood was dysphoric, and he was noted to be approachable.  The examiner described the Veteran as clean, neatly groomed, and appropriately dressed.  He demonstrated a linear thought process and his speech was clear and coherent.  The examiner determined that the Veteran's memory was mildly impaired.  The examiner noted that the Veteran treated his depressive symptoms with an anti-depressant, which the Veteran found to produce a calm feeling.

The Veteran reported that he tried to avoid thoughts, feelings, or conversations related to the trauma.  He became tearful talking about Vietnam.  He did not constantly think about Vietnam, but he could not "get rid of" this line of thought.  He reported a sense of a foreshortened future, but he denied suicidal or homicidal thoughts.  The examiner noted that the Veteran had difficulty falling and staying asleep, only sleeping 4 to 5 hours a night.  The Veteran exhibited hypervigilance, reporting that he could not sleep due to feeling on guard.  He described getting up twice each night to check the doors and house.  The examiner documented that the Veteran did not have obsessive or ritualistic behavior.  He denied hallucinations or panic attacks.

In regards to the Veteran's relationships, the examiner summarized that the Veteran was socially uninvolved.  He reported being married two times.  The first marriage involved some mutual physical violence and the Veteran opined that the relationship ended as a result of youth.  He had a "wonderful" marriage to his second wife until she passed away in 2004.  The Veteran reported that he had "pretty good" relationships with his three adult children and he stated he was in contact with them "all the time."  The Veteran also kept in monthly contact with his siblings.  His other relatives were deceased.  Outside of his family, the Veteran had a friend who accompanied him each week to the Vet Center, but his interactions with others were limited to talking on the phone.  He informed the examiner that he had been a "loner" since age 28 and that he was slow to make friends with others, especially men.  The examiner noted that the Veteran mostly engaged in solitary recreational activities.  He took walks, went fishing, watched television, worked in his house, and dined out often.

With respect to the Veteran's employment history, the November 2010 VA examiner determined that the Veteran did not report having occupational impairment, but he did report social distancing.  The Veteran last worked as a truck driver for 19 years and reported that he had perfect attendance and no problems in this role.  He left his job for one week due to money dissatisfaction and was told to resign when he returned.  Before this position, he worked in other jobs, including on a truck line for 5 years and as a welder for 13 years.  He resigned from jobs when he anticipated lay-offs, but reported he was never fired.

The examiner diagnosed the Veteran with mild PTSD and the GAF score was 70, signifying mild difficulty in social, occupational, or school functioning.  The examiner stated there were PTSD signs and symptoms that were transient or mild and decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  The Veteran was documented as cognitively competent to manage his own funds.  He was additionally diagnosed with bereavement due to the recent deaths of his sister and niece.  The examiner determined that this issue was unrelated to PTSD.

The Veteran was provided with another examination for his PTSD in August 2011.  The Veteran informed the examiner that he felt "kind of depressed" and he was assessed to have a restricted affect.  The examiner noted that he was well-groomed and oriented to time, person, place, and situation.  He had a linear and logical thought process and his speech was appropriate.  The examiner found no overt evidence of any cognitive deficits and noted that the Veteran had intact judgment and insight.  In addition, no abstract thinking impairment, memory impairment, or memory loss was noted.  He was noted to live alone and be isolated.  The examiner did not find that the Veteran had difficulty in establishing and maintaining effective work and social relationships.  In regards to treatment, the Veteran reported that he had taken Celexa for around a month before discontinuing this medication.  In addition, the Veteran had resumed his old practice of attending weekly PTSD group therapy sessions about a year and half before the examination.  Though the Veteran used to use marijuana and alcohol, he indicated that he no longer drank and reported that he had not used marijuana for 10 years.  The Veteran also struggled with chronic back pain after another vehicle hit his car in April 2011.

The symptoms that applied to his PTSD diagnosis included a depressed mood, anxiety, suspiciousness, and a chronic sleep impairment.  The Veteran had persistent symptoms of increased arousal and hypervigilance.  The examiner documented that he had difficulty concentrating and falling or staying asleep.  In addition, he experienced irritability or outbursts of anger.  The examiner did not find that the Veteran had impaired impulse control or impaired judgment.  He reported occasionally hearing sounds and getting up to check doors.  The Veteran denied feeling paranoid.  The examiner did not document obsessional rituals and the Veteran denied suicidal or homicidal ideation.

The Veteran's avoidance behavior related to the trauma included efforts to avoid related thoughts, feelings, or conversations and a markedly diminished interest or participation in significant activities.  The Veteran also experienced a feeling of detachment or estrangement from others.  The Veteran had recurrent and distressing recollections involving Vietnam, including images, thoughts, or perceptions.  The examiner also noted that the Veteran could re-experience the traumatic event by acting or feeling as if the traumatic event were recurring.  In addition, exposure to internal or external cues related to the traumatic event led to intense psychological distress and physiological reactivity.  The examiner did not record any panic attacks and the Veteran denied hallucinations.  The examiner noted that no overt evidence of psychoses was present.  

The examiner diagnosed the Veteran with PTSD and noted that no other mental disorder was diagnosed.  He was given a GAF sore of 65, indicating mild difficulty in social, occupational, or school functioning.  The Veteran informed the examiner that that he had been retired since 2010.  The examiner opined that the Veteran's psychosocial functioning had declined since the November 2010 VA examination.  In assessing the Veteran's level of occupational and social impairment, the examiner determined that a mental condition had been formally diagnosed, but symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication.  The examiner stated that the Veteran's psychiatric condition did not prevent him from being able to engage in physical and sedentary forms of employment.  The Veteran was deemed capable of managing his financial affairs.

An October 17, 2011 VA treatment record documented that the Veteran reported having suicidal thoughts.  He described having nightmares about his combat experiences.  His mental status was rated at 0 to indicate he was oriented to his own ability.  Approximately twenty minutes later, a VA emergency department record noted that the Veteran did not have suicidal or homicidal ideation.  The Veteran reported that he had occasional road rage.  He also denied experiencing any hallucinations.  The record noted that the Veteran was alert and oriented to time, place, and person.  The Veteran was described as being in a good mood with intact judgment and insight.  In addition, his memory was intact for remote and recent events.  The Veteran wanted to receive VA treatment and he was given a psychiatric medical clearance.  

In an October 17, 2011 suicide risk assessment note in coordination with these visits, the Veteran again denied suicidal or homicidal ideation.  In addition to the nightmares, he reported that his paranoia and depression had worsened.  His mood was depressed and he displayed minimum eye contact and slow speech.  He displayed some anxiety and agitation.  He still experienced sleep problems and participated in weekly PTSD classes at the Memphis Vet Center.  He was noted to occasionally drink wine and denied any present use of marijuana or other illicit drug use.  The Veteran reported that he lived at home with one of his sons and his grandson.  His was determined to have a low risk of suicide.  The Veteran made a suicide prevention plan, which included locking away his firearm and complying with mental health treatment.

An October 17, 2011 VA psychiatric attending note stated that the Veteran wanted to resume taking medication and go to his PTSD group.  The Veteran reported that he experienced depression, crying spells, and poor sleep.  He also described a tendency to be hypervigilant, paranoid, and avoidant.  The note documented that the Veteran had a slightly restricted affect and a depressed mood.  His speech was normal and the Veteran maintained good attention and focus on the interviewer.  The Veteran was noted to be future oriented and he denied suicidal ideation.  He reiterated his lack of suicidal intent in subsequent records from November 2011 and January 2012.

An April 2012 VA telephone encounter note stated that the Veteran had been prescribed citalopram, qday, and trazodone in late 2011.  He called to report feeling mild to moderate depression, but not suicidal or homicidal ideation, after running out of his medicine.  Later that month, the Veteran reported that he took his medicine half of the time.  When he took the medicine, his depression resolved and he felt normal.  His sleep medicine was also working well.  The Veteran saw a psychologist who told him to return as the occasion required.  He also agreed to go to a PTSD group meeting.  In a May 2012 VA treatment record, the Veteran was assessed as having PTSD.  He was also noted to have recurrent major depression, but he was described as doing well with medication.  In a December 2012 VA treatment record, his PTSD and depression were noted to be stable.

A March 21, 2014 VA primary care assessment stated that the Veteran wanted further evaluation and therapy for his PTSD.  The Veteran was noted to still be going to weekly PTSD meetings and the record stated that he took trazodone and citalopram daily.  The Veteran reported experiencing some anger issues.  The Veteran described an incident where he felt betrayed by his best friend of 30 years and confronted him.  He also reported that he locked doors and rechecked them multiple times daily.  The Veteran denied homicidal or suicidal ideation.  In an April 2014 VA PTSD assessment and treatment plan, the Veteran reported that his depression was "really bad" and he felt embarrassed as it caused tears to run down his face.  He still had problems sleeping and was noted to struggle to sleep four hours a night.  The Veteran also described constantly having intrusive thoughts about Vietnam.  In addition, he reported that he felt high levels of anxiety and hypervigilance, stating that he constantly checked to ensure that the doors and windows of his house were locked.  He also detailed his feelings of anger, stating that it took him weeks to overcome anger and he now isolated himself from others to prevent anger outbursts.  The record describes him as having poor anger management skills.

The record additionally noted that the Veteran resided alone.  He sometimes spoke with his sons, and he spoke with his siblings every once in a while.  The Veteran reported detachment from others, stating that he was not close with anyone and that had trouble with friendships as he could not trust anyone.  He still attended group classes at the Vet Center and recently began to participate in VA's MOVE group, a weight management program.  For recreation, the Veteran walked, worked around his house, and went fishing.  He displayed appropriate behavior during the session and he was alerted to time, place, person, and situation.  He denied homicidal ideation and also denied any current or past suicidal ideation.  A treatment plan for his symptoms was created.

An April 2014 VA treatment record reported that the Veteran attended a PTSD treatment group session.  He was noted to be appropriately engaged in the sessions and he asked relevant questions.  The Veteran reported feeling depressed and tearful all the time.  The Veteran did not express suicidal or homicidal ideation.  He indicated his intent to return for the next week's session.  Later that month, the Veteran attended another session on PTSD motivation enhancement and he was described as an active and attentive participant during the group discussion.  He completed his problem worksheet and shared examples.

In April 2014, a VA outpatient treatment record noted that the Veteran could become teary when he was happy, sad, or for no reason 3 to 4 times a day.  During his leisure time, the Veteran took walks and also went to drag races.  He reported that he experienced difficulty getting along with people and that he no longer spoke with the longtime friend who he confronted.  The Veteran described himself as very alert and jumpy.  In addition to his practice of checking locks on doors and windows, the Veteran stated that he slept with firearms under his mattress for ease of use.  He was unconcerned that he would be hurt by this practice.  The Veteran woke up twice a night, napped two to three times a day, and felt tired.  He reported that his late wife had told him that he fought in his sleep.  During an April 2014 VA mental status examination, the Veteran was alert and oriented and he presented with an adequate level of grooming and hygiene.  The Veteran's mood was noted to be depressed, angry, and irritable.  However, he denied suicidal or homicidal ideation.  The record described a new treatment plan in regards to the Veteran's medication.

During his May 2014 VA examination for PTSD, the Veteran presented as alert and oriented with normal speech and eye contact.  His affect was slightly constricted and his hygiene and grooming were good and appropriate.  The Veteran's thought process was logical and he had an intact cognitive mental status.  The examiner noted that the Veteran had symptoms of a depressed mood and anxiety.  He was somewhat tearful when discussing Vietnam.  He had persistent negative beliefs about himself, a negative emotional state, and an inability to experience positive emotions.  The examiner noted that the Veteran had irritable behavior and angry outbursts, but he did not have impaired impulse control.  The Veteran denied having violent behavior and he also denied suicidal or homicidal ideation.

Though the Veteran was described as living alone, the examiner noted that the Veteran's son and grandson were temporarily staying with him since they had a house fire.  He reported plans to attend a family reunion occurring that year.  The examiner noted that the Veteran felt detached or estranged from others.  Socially, the Veteran kept his distance from others, stating that he had "maybe one" friend.  He reported a friendship with a woman and that he associated with some people who he did not consider friends.  The examiner described the Veteran as withdrawn and noted that he had minimal social interactions.  The examiner elicited an employment history and the Veteran reported that he had some problems with supervisors in his last job for a truck line.  He was written up, but believed that his union provided him with protection from discipline for certain behaviors.  The Veteran did not have problems with interpersonal relationship at work, but reported that he preferred to work alone.  He believed that working too close to others would cause problems.  He stated that he retired from this job in 2009.  The examiner found that the Veteran had difficulty in establishing and maintaining effective work and social relationships.  The examiner acknowledged that the Veteran reported occupational impairment due to PTSD with moderate and at times severe symptoms of arousal/reactivity and estrangement with negative mood/cognitions affecting work-related interpersonal relatedness.  However, the examiner also stated the Veteran's history indicated he was able to perform the other functions of his job.

The Veteran continued to have sleep problems, reporting that he slept 4.5 hours a night and had a low energy level.  He used a continuous positive airway pressure (CPAP) machine for his sleep apnea at night, but he experienced nightmares that woke him.  He was always on guard and reported startling.  The examiner noted that the Veteran's previously documented hypervigilance and related behaviors had worsened due to recent violence in his neighborhood.  Even after considering the current safety concerns, the examiner determined that the Veteran checked the house and doors at night more than a reasonable amount.  The examiner classified these practices as obsessive/ritualistic behavior.  The examiner also stated that the Veteran was habitually avoidant.  The Veteran avoided crowds and locations where he was not permitted to carry a concealed firearm.  He reported that his outings were to the grocery store and VA.  The Veteran kept busy to avoid thoughts of Vietnam through activities such as walking.  He still attended drag races and went fishing on a private lake where he lived.  However, something each day would trigger an intrusive memory of Vietnam.  The Veteran found that television shows often contained triggers.  He could differentiate between fireworks and gunfire, but he reported that fireworks drew his attention.  The examiner marked that the Veteran experienced dissociative reactions or flashbacks, but the Veteran did not have hallucinations.

The diagnosis was PTSD based on the criteria of the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  Under the category of psychiatric hospitalizations, the examiner noted the Veteran's visit to the emergency room (ER) in October 2011 when he requested to resume taking his medications for PTSD.  The examiner determined that the Veteran's occupational and social impairment was best described as occupational and social impairment with reduced reliability and productivity.  The Veteran was capable of managing his own financial affairs.

Analysis

The Board must first determine whether the Veteran is entitled to an initial disability rating in excess of 10 percent for the period prior to May 29, 2014.  The Board finds that the aforementioned lay and medical evidence reflects that the Veteran's symptoms are representative of a 30 percent rating, but no higher, for the period prior to March 21, 2014.  

As noted above, a 30 percent evaluation contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

The evidence of record consistently documented the Veteran as having a chronic sleep impairment, a depressed mood, and problems with suspicion during this period.  In addition, the November 2010 VA examiner determined that the Veteran had a mild impairment in his immediate memory.  He was also noted to have symptoms of anxiety during the August 2011 VA examination.  The Veteran displayed normal speech, logical thinking, and the descriptions of his appearance and hygiene indicated that his self-care was normal.  Though the Veteran was last employed for 19 years, he reported social distancing at work to the November 2010 VA examiner and he was noted to have difficulty concentrating during the August 2011 VA examination.  It is clear from the record that the Veteran did not experience some of the symptoms as noted in the diagnostic criteria; however, assessing his overall impairment and resolving all doubt in favor of the Veteran supports the assignment of a 30 percent evaluation for this period.

A 50 percent evaluation, however, is not warranted as the evidence does not show occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The Board notes that Veteran was described as having a flattened or restricted affect and reported some disturbances to his motivation and mood.  However the evidence does not reflect that these symptoms contributed to reduced reliability and productivity.  Both the November 2010 and August 2011 VA examiners noted that the Veteran did not have reduced reliability and productivity.  In addition, the record does not indicate that the depressive symptoms that the Veteran displayed during these examinations significantly changed until March 21, 2010.  Though the Veteran reported that his depression had worsened in the October 17, 2011 VA treatment record, the symptoms that he exhibited during this visit of a depressed mood and tearfulness were also documented in his previous medical records.  The Board also acknowledges that another VA treatment record from this date described the Veteran as having suicidal ideation.  However, the reliability of this record is called into question by three other VA treatment records from the same day in which the Veteran denied suicidal ideation.  He also denied such ideation in all available records that were created before and after this treatment record.

As noted above, the Veteran displayed normal speech during this period.  Only one VA treatment record from October 17, 2011 described the Veteran's speech as slow.  It is notable that a subsequent VA treatment record created on the same day determined that the Veteran's speech was normal.  The Veteran did not report panic attacks and he was not documented to have cognitive problems, impaired judgment, or impaired abstract thinking during this period.  The evidence of record also does not support that the Veteran had an impairment of his short and long-term memory.  Though the Veteran's immediate memory showed a mild impairment in November 2010, his remote and recent memory were noted to be normal.  Moreover, the August 2011 VA examiner did not find any memory impairment.

In addition, the evidence does not demonstrate that the Veteran had difficulty in establishing and maintaining effective work and social relationships.  The Board notes that the Veteran described himself as a "loner" who enjoyed solitary activities and was slow to make friends.  However, his reports to the November 2010 VA examiner that he had constant contact with his sons and monthly contact with his siblings indicated that he maintained stable family relationships.  In addition, he had a friend who he saw each week.  Though he reported that the frequency of his contact with family members had decreased to the August 2011 VA examiner, the examiner did not find that the Veteran had difficulty in establishing and maintaining effective work and social relationships.  Moreover, his report in an October 2011 VA treatment record that his son and grandson lived with him indicating that his relationship with one of his sons was still strong.  

The Board also acknowledges that the November 2010 VA examiner noted that the Veteran reported social distancing at work.  Nevertheless, the record shows that he managed work relationships to maintain various positions for years at a time, with the most recent job lasting 19 years until he retired.  He reported to the November 2010 VA examiner that he had no problems in this job and perfect attendance.  Thus, while the Veteran enjoyed being alone and took time to establish friendships, he did not report any specific difficulty in doing so.  Furthermore, once these relationships were established, the record shows that he succeeded in maintaining them.

In reaching this decision, the Board considered the Veteran's GAF scores.  The record contains GAF scores ranging from 65 to 70 during this period.  These scores indicate mild to moderate occupational and social impairment.  Lower GAF scores from 51 to 60 are indicative of moderate symptoms (e.g. flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Thus, the Veteran's scores during this time provide more support for a 30 percent rating and do not mandate the assignment of a 50 or 70 percent evaluation.  In consideration of the Veteran's total symptomatology during this period, and resolving all doubt in his favor, the Board finds that the evaluation of PTSD closely represents a 30 percent rating for this period.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 136, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).
In considering whether the Veteran is entitled to an initial disability rating in excess of 50 percent on or after May 29, 2014, the Board finds that effective March 21, 2014, entitlement to an initial disability rating of 70 percent, but no more, is warranted.

As discussed above, a 70 percent evaluation anticipates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

In the Veteran's March 21, 2014 VA treatment record he reported for the first time that his tendency to check the locks on his doors had increased to multiple times daily.  Previously, the Veteran reported checking doors twice a night to the November 2010 VA examiner and he informed the August 2011 VA examiner that he occasionally investigated sounds and checked doors.  When he reported his new behavior during the May 2014 VA examination, the examiner determined that these activities were obsessional rituals and behaviors.  In addition, he reported in April 2014 that his hypervigilance now led him to sleep with a firearm and during his May 2014 examination; the Veteran indicated that he felt the need to carry a concealed firearm in public.  The Veteran indicated that his heightened symptoms of hypervigilance led to greater isolation as he generally only went out to the grocery store or to VA.

During his March 21, 2014 VA visit, the Veteran also reported that the irritability and anger that had been noted in the prior VA treatment records had increased in their intensity.  His feelings of anger could endure for weeks and he isolated himself to avoid anger outbursts.  In April 2014, he reported that an angry outburst had also ended the Veteran's friendship with a longtime friend.  Though the May 2014 VA examiner noted that the Veteran did not have impaired impulse control, the examiner also marked that he had irritable behavior and angry outbursts (with little or no provocation) typically expressed as verbal or physical aggression toward people or objects.  The Veteran denied violence during this examination, but his description of his confrontation with his friend indicates that he at least had verbal aggression.  

In addition, the record demonstrates that during this period, the Veteran had near continuous depression that affected his ability to function independently, appropriately, and effectively.  The Veteran described worsening depressive symptoms during his March 21, 2014 visit, reporting that it had become "really bad."  He indicated that his feelings of depression were near-continuous in April 2014, stating that he felt depressed and tearful all the time.  Symptoms of his depression interfered with his daily life as he experienced tears 3 to 4 times a day, sometimes without a precipitating reason, and he felt embarrassed as a result.  The May 2014 VA examiner determined that the Veteran had difficulty in establishing and maintaining effective work and social relationships, but also an inability to experience positive emotions.  The Veteran displayed some, but not all, symptoms listed as examples under the 70 percent rating criteria.  Resolving all doubt in favor of the Veteran, the Boards finds that the overall level of impairment during this period is serious with deficiencies in most areas, such as work and family relations, obsessional rituals which interfere with routine activities and near continuous depression affecting the ability to function independently, appropriately, and effectively.

A 100 percent rating is not warranted as the Veteran does not have total social and occupational impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the Veteran's own occupation or name.

The Veteran was consistently found to attend to his hygiene during this period.  There are also no reports of persistent delusions or hallucinations or disorientation to time or place.  The Veteran was regularly documented to be alert and the record does not suggest that he experienced memory loss as described by the 100 percent rating.  Furthermore, the May 2014 VA examiner noted that the Veteran was cooperative in his interactions with no abnormalities in his speech or thought processes.  Thus, the record does not support that the Veteran displayed inappropriate behavior or had gross impairment in his thought processes or communication.  Though the Veteran reported greater use of firearms, he did not do so to harm himself or others as he repeatedly denied having homicidal or suicidal ideation.

For each of the periods on appeal, the Board considered the application of other various provisions, including 38 C.F.R. § 3.321(b)(1) for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned scheduler evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).

Here, the rating criteria reasonably describe the Veteran's disability and symptomatology.  The Veteran has described symptomatology involving sleep impairment, nightmares, intrusive thoughts, depression, anxiety, hypervigilance, and irritability with anger outbursts.  The impact of such psychiatric symptoms on occupational and social functioning is specifically contemplated in the General Rating Formula.  Furthermore, the General Rating Formula provides for higher ratings for PTSD.  Hence, the rating criteria clearly contemplate the Veteran's disability picture.  They include symptomatology of the type reported by the Veteran and by medical professionals on clinical evaluation.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met.  As the disability picture is contemplated by the Rating Schedule, the assigned scheduler ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

The Board also considered the Veteran's lay statements in reaching these determinations.  The Veteran is competent to report his psychiatric symptoms, including depression, anxiety, nightmares, difficulty sleeping, and social isolation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1366-67 (Fed. Cir. 2007).  The Board also finds his statements to be credible and consistent with the evaluations assigned.  To the extent he argues his symptomatology is more severe, his statements must be weighed against the other evidence of record.  Here, the specific examination findings of trained healthcare professionals are of greater probative weight than the Veteran's general lay assertions.  

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the United States Court of Appeals for Veterans Claims  held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that his PTSD renders him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.  



ORDER

Entitlement to an initial disability rating of 30 percent, but no more, for PTSD for the period prior to March 21, 2014 is granted.

Entitlement to an initial disability rating of 70 percent, but no more, for PTSD effective March 21, 2014 is granted.



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


